The Court

charged,—1st. That the plaintiff could not recover on the special count on the single bill of Jones & Spence, because the bill being under seal was obligatory on Spence alone, and was not the deed of Jones; as Spence had no authority to bind his partner by such an instrument. 2d. That he could not recover on the count for money lent, because the taking the single.bill of Spence for the money' so lent, extinguished the remedy on the simple contract against the partners; and the plaintiff’s remedy was against Spence alone on the bill. Whereupon the plaintiff suffered a nonsuit.